DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections 
Claims 1, 9-10, 18-19 are objected to because of the following informalities: 
Claim 1 recites “the determining of a session of the plurality of sessions comprising”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to define “determining of a session of the plurality of sessions” earlier in the claim.  Similar objection applies to claims 10 and 19.
Claim 9 recites “to users”.  For clarity purposes, it is suggested to recite as “to the users”.  Similar objection applies to claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determining a first end time for a second network flow of the plurality of network flows, the first end time representing a latest start time for the plurality of network flows; combining the plurality of network flows into the session, the first start time being a session start time for the session and the first end time being a session end time for the session”.   There is a contradiction in the usage of the term “first end time”.  When the term is firstly recited, the “first end time” is defined as representing a latest start time of the plurality of networks flows.  In this scenario, there will be flow after this latest start time (i.e., first end time).  On the contrary, later in the claim, “the first end time” is described as being the end time for the session, meaning there will not be flow after this session end time (i.e., first end time).  It is unclear as to the actual meaning of “the first end time” and whether it is a start time of the plurality of network flows or an end time of the plurality of network flows, rendering the claim indefinite.  Similar rejection applies to claims 10 and 19.  The dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476